WiNslow, J.
This is an appeal by the defendant, a foreign corporation, from an order of the circuit court refusing to set aside the service of the summons and complaint, and imposing costs of motion. The appeal must be dismissed, because the order is not an order within the category of appealable orders contained in sec. 3069, Stats. 1898, nor is there any special statute making such order appealable. The idea seems to have been entertained that, because the order *292imposed costs of motion, it should be treated as a judgment for the purposes of an appeal, such idea being founded upon inaccurate language used in Kingsley v. G. N. R. Co. 91 Wis. 380. This idea was distinctly rejected in Lewis v. C. & N. W. R. Co. 97 Wis. 368, and it is not necessary to further enlarge upon the subject.
By the Court.— Appeal dismissed.